Error to the Circuit Court of Appeals for the Second Circuit. Motion to dismiss submitted December 6, 1920. Decided December 13, 1920. Per Curiam. Dismissed for want of jurisdiction upon the authority of Mar*617fadden v. United States, 213 U. S. 288. And see Boise Water Co. v. Boise City, 230 U. S. 98, 100; Chott v. Ewing, 237 U. S. 197; Alaska Pacific Fisheries v. Alaska, 249 U. S. 53, 60-61. Mr. Elijah N. Zoline and Mr. John J. Fitzgerald for plaintiffs in error. The Solicitor General for the United States.